DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130141597, hereinafter Lee ‘597) in view of Kosugi (US 20200363857).

As to claim 1, Lee ‘597 discloses an electronic device (FIG. 1A, computing device 100), comprising: 
(see [0014], Non-limiting examples of computing device 100 may include mobile computing devices such as mobile phones, portable media players, tablet computers, head-mounted displays, and laptop computers), the electronic device configured to enter a plurality of power usage modes (see [0012]-[0013], the adjustments to settings may reduce power consumption for an image acquisition device, such as a mobile computing device; see [0040], adjusting a setting that changes a power consumption of an image acquisition device, in response to detecting the object. Any suitable setting may be adjusted to change the power consumption of the image acquisition device, including but not limited to hardware settings changes that affect the power consumption of a light source, an image sensor, a camera, and/or other hardware components; see [0041], settings for collecting image data for selected portions of an image frame data may be configured to operate at reduced power levels (e.g. reduced illuminating settings and/or resolution settings) as a default state until an initial presence of the object is detected and/or recognized within a field of view of the image acquisition device. Once the initial presence of the object is detected, the settings may be adjusted so that power levels are increased to thereby obtain better data for object tracking); 
one or more depth sensors configured to detect a plurality of depths of a plurality of zones of a field of view of the one or more depth sensors (see FIG. 1 and [0015]-[0017], Any suitable light source 102 and image sensor 106 may be used to collect image data from scene 104 … pulsed infrared light may be emitted from light source 102 and a corresponding reflected light pulse may be captured at image sensor 106, providing depth information for the scene via time-of-flight and/or phase difference analysis of the light pulses. Depth information may also be generated by analyzing structured light emitted by light source 102 and collected by image sensor 106. As yet another example, depth information may be collected by stereo vision approaches, where image sensor 106 includes suitable stereo cameras … image sensor 106 may include one or more video cameras, (e.g., one or more RGB, CMYK, gray scale, or IR cameras), for collecting color information from scene 104; see FIG. 1, [0025], and [0036], object region and background regions in the scene 104 [i.e. plurality of zones]); and 
a controller comprising at least one processor and a memory (see FIG. 1, FIG. 7, [0014], and [0056]-[0061]), wherein the memory comprises machine-readable instructions configured to cause the at least one processor to (see [0056]-[0061]):
receive the plurality of depths from the one or more depth sensors (see [0015], image sensor 106 that captures, for conversion into image data, a portion of the illumination light reflected from scene 104; see [0017], pulsed infrared light may be emitted from light source 102 and a corresponding reflected light pulse may be captured at image sensor 106 … analyzing structured light emitted by light source 102 and collected by image sensor 106); 
generate an image based on the plurality of depths of the plurality of zones (see [0015]-[0016], computing device 100 may include a light source 102 that provides illumination light to a scene 104 and an image sensor 106 that captures, for conversion into image data, a portion of the illumination light reflected from scene 104 … the image data may include depth information for scene 104; see [0017], pulsed infrared light may be emitted from light source 102 and a corresponding reflected light pulse may be captured at image sensor 106, providing depth information for the scene via time-of-flight and/or phase difference analysis of the light pulses. Depth information may also be generated by analyzing structured light emitted by light source 102 and collected by image sensor 106);
determine that a user is present in the field of view of the one or more depth sensors based on the image (see FIG. 2, blocks 204-208 and [0032]-[0035], recognizing the object, the object being a user as shown in FIGS. 1A-1B); and 
cause the electronic device to enter a power usage mode of the plurality of power usage modes in response to determining that the user is present in the field of view of the one or more depth sensors (see [0012]-[0013], the adjustments to settings may reduce power consumption for an image acquisition device, such as a mobile computing device; see [0040]-[0041], adjusting a setting that changes a power consumption of an image acquisition device, in response to detecting the object … settings for collecting image data for selected portions of an image frame data may be configured to operate at reduced power levels (e.g. reduced illuminating settings and/or resolution settings) as a default state until an initial presence of the object is detected and/or recognized within a field of view of the image acquisition device. Once the initial presence of the object is detected, the settings may be adjusted so that power levels are increased to thereby obtain better data for object tracking [i.e. a power usage mode]).
Lee‘597 fails to explicitly disclose that the electronic display is configured to enter the plurality of power usage modes; apply a machine-learning model determine that the user is present in the field of view of the one or more depth sensors based on the image; and cause the electronic display to enter a power usage mode of the plurality of power usage modes based on 
However, Kosugi teaches the electronic display is configured to enter the plurality of power usage modes (see [0060], [0104] and FIG. 9, display change including screen-OFF state; see [0129]); 
apply a machine-learning model determine that the user is present in the field of view of the one or more depth sensors based on the image (see [0121]); and 
cause the electronic display to enter a power usage mode of the plurality of power usage modes based on machine-learning model determining that the user is present in the field of view of the one or more depth sensors (FIGS. 1 and 9, normal operating state; see [0110] and [0121]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Lee ‘597 using Kosugi teachings to configure the electronic display to enter the plurality of power usage modes; apply a machine-learning model determine that the user is present in the field of view of the one or more depth sensors based on the image; and cause the electronic display to enter a power usage mode of the plurality of power usage modes based on machine-learning model determining that the user is present in the field of view of the one or more depth sensors in order to accurately detect the presence or absence of a person to cause the electronic apparatus to make a transition at least between a normal operating state (power-on state) and an operating state lower in power consumption than the normal operating state (standby state) (Kosugi; [0013], [0025]).

claim 2, the combination of Lee‘597 and Kosugi further discloses wherein the one or more depth sensors comprise a time-of-flight sensor, an infrared sensor, an ultra-wideband sensor, a radar sensor, a WiFi sensor, a sonar sensor, or any combination thereof (Lee ‘597; [0015]-[0017], Any suitable light source 102 and image sensor 106 may be used to collect image data from scene 104 ... pulsed infrared light may be emitted from light source 102 and a corresponding reflected light pulse may be captured at image sensor 106, providing depth information for the scene via time-of-flight and/or phase difference analysis of the light pulses; image sensor 106 may include one or more video cameras, (e.g., one or more RGB, CMYK, gray scale, or IR cameras)). 

As to claim 7, the combination of Lee‘597 and Kosugi further disclose wherein the machine-readable instructions are configured to cause the at least one processor to cause the electronic display to enter a second power usage mode of the plurality of power usage modes in response to determining that the user is not present in the field of view of the one or more depth sensors, wherein the second power usage mode comprises a standby mode of the electronic display (Kosugi; FIG. 1C, standby mode; see [0090], [0104]; see FIG. 9).

As to claim 8, the combination of Lee‘597 and Kosugi further discloses wherein the standby mode causes the electronic display to turn off (Kosugi; FIG. 9, S311 and [0104], screen-OFF state).

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130141597, hereinafter Lee ‘597) in view of Kosugi (US 20200363857) further in view of Mathy et al. (US 20170272651).

As to claim 3, the combination of Lee‘597 and Kosugi fails to explicitly disclose wherein the machine-readable instructions are configured to cause the at least one processor to generate the image by: 
assigning grayscale values to the plurality of depths; and 
aggregating the grayscale values. 
However, Mathy teaches wherein the machine-readable instructions are configured to cause the at least one processor to generate the image by (FIG. 1B, image 160): 
assigning grayscale values to the plurality of depths (see [0037], a rectangular shape corresponding to object 105b as viewed from the imaging device is measured as relatively close to the imaging device (light gray); a triangular shape corresponding to object 105a as viewed from the imaging device is measured at a middle distance from the imaging device (mid gray); and a circular shape corresponding to object 105c as viewed from the imaging device is measured as relatively far from the imaging device (dark gray)); and 
aggregating the grayscale values (FIG. 1B and [0037], Thus, a "distance map" of a scene may be imaged by the image sensor(s) … In the image 160 shown in FIG. 1B, a pixel is darker the further from the imaging device the sensed object is located …). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee‘597 and Kosugi using the teachings of Mathy to include wherein the machine-readable instructions are (Mathy; [0004] and [0032]).

As to claim 4, the combination of Lee‘597 and Kosugi fails to explicitly disclose wherein the one or more depth sensors are configured to detect the plurality of depths by receiving a plurality of return signals in response to sending a plurality of outgoing signals, and wherein the machine-readable instructions are configured to cause the at least one processor to generate the image by:
assigning grayscale values to a plurality of signal strengths of the plurality of return signals; and
aggregating the grayscale values.
However, Mathy teaches wherein the one or more depth sensors are configured to detect the plurality of depths by receiving a plurality of return signals in response to sending a plurality of outgoing signals (see FIG. 2, [0033] and [0047], time of flight "TOF"), and wherein the machine-readable instructions are configured to cause the at least one processor to generate the image by (FIG. IB, image 160):
assigning grayscale values to a plurality of signal strengths of the plurality of return signals (see [0037], the image sensor can determine, for each pixel, a distance to an object viewed by that pixel... a rectangular shape corresponding to object 105b as viewed from the imaging device is measured as relatively close to the imaging device (light gray); a triangular shape corresponding to object 105a as viewed from the imaging device is measured at a middle distance from the imaging device (mid gray); and a circular shape corresponding to object 105c as viewed from the imaging device is measured as relatively
far from the imaging device (dark gray)); and
aggregating the grayscale values (FIG. IB and [0037], Thus, a "distance map" of a scene may be imaged by the image sensor(s)... In the image 160 shown in FIG. IB, a pixel is darker the further from the imaging device the sensed object is located ...).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee‘597 and Kosugi using the teachings of Mathy to include wherein the one or more depth sensors are configured to detect the plurality of depths by receiving a plurality of return signals in response to sending a plurality of outgoing signals, and wherein the machine-readable instructions are configured to cause the at least one processor to generate the image by: assigning grayscale values to a plurality of signal strengths of the plurality of return signals; and aggregating the grayscale values in order to provide power-efficient techniques for operating a 3D sensing system to generate of a 3D image (Mathy; [0004] and [0032]).

As to claim 5, the combination of Lee‘597 and Kosugi fails to explicitly disclose wherein the machine-readable instructions are configured to cause the at least one processor to generate the image by performing a thresholding technique. 
However, Mathy teaches wherein the machine-readable instructions are configured to cause the at least one processor to generate the image by performing a thresholding technique (FIG. 1B and [0037], a rectangular shape corresponding to object 105b as viewed from the imaging device is measured as relatively close to the imaging device (light gray); a triangular shape corresponding to object 105a as viewed from the imaging device is measured at a middle distance from the imaging device (mid gray); and a circular shape corresponding to object 105c as viewed from the imaging device is measured as relatively far from the imaging device (dark gray)).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee‘597 and Kosugi using the teachings of Mathy to include wherein the machine-readable instructions are configured to cause the at least one processor to generate the image by performing a thresholding technique in order to provide power-efficient techniques for operating a 3D sensing system to generate of a 3D image (Mathy; [0004] and [0032]).

As to claim 6, the combination of Lee‘597 and Kosugi fails to explicitly disclose wherein the machine-readable instructions are configured to cause the at least one processor to process the image by performing an image scaling technique, an interpolation technique, a sharpening technique, a thresholding technique, or any combination thereof. 
However, Mathy teaches wherein the machine-readable instructions are configured to cause the at least one processor to process the image by performing an image scaling technique (see [0122], [0130], [0137]), an interpolation technique (see [0180]-[0181]), a sharpening technique (see [0116]-[0117], [0133]-[0135]), a thresholding technique (FIG. 1B and [0037]), or any combination thereof.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee‘597 and Kosugi using the teachings of Mathy to include wherein the machine-readable instructions are (Mathy; [0004] and [0032]).

Claims 9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130141597, hereinafter Lee ‘597) in view of Welsch et al (US 20210097960).

As to claim 9, Lee‘597 discloses an electronic device, comprising: 
an electronic display (see [0014], Non-limiting examples of computing device 100 may include mobile computing devices such as mobile phones, portable media players, tablet computers, head-mounted displays, and laptop computers), the electronic device configured to enter a plurality of power usage modes (see [0012]-[0013], the adjustments to settings may reduce power consumption for an image acquisition device, such as a mobile computing device; see [0040], adjusting a setting that changes a power consumption of an image acquisition device, in response to detecting the object. Any suitable setting may be adjusted to change the power consumption of the image acquisition device, including but not limited to hardware settings changes that affect the power consumption of a light source, an image sensor, a camera, and/or other hardware components; see [0041], settings for collecting image data for selected portions of an image frame data may be configured to operate at reduced power levels (e.g. reduced illuminating settings and/or resolution settings) as a default state until an initial presence of the object is detected and/or recognized within a field of view of the image acquisition device. Once the initial presence of the object is detected, the settings may be adjusted so that power levels are increased to thereby obtain better data for object tracking);
one or more depth sensors configured to detect a plurality of depths of a plurality of zones of a field of view of the one or more depth sensors (see FIG. 1 and [0015]-[0017], Any suitable light source 102 and image sensor 106 may be used to collect image data from scene 104 … pulsed infrared light may be emitted from light source 102 and a corresponding reflected light pulse may be captured at image sensor 106, providing depth information for the scene via time-of-flight and/or phase difference analysis of the light pulses. Depth information may also be generated by analyzing structured light emitted by light source 102 and collected by image sensor 106. As yet another example, depth information may be collected by stereo vision approaches, where image sensor 106 includes suitable stereo cameras … image sensor 106 may include one or more video cameras, (e.g., one or more RGB, CMYK, gray scale, or IR cameras), for collecting color information from scene 104; see FIG. 1, [0025], and [0036], object region and background regions in the scene 104 [i.e. plurality of zones]); and 
a controller comprising at least one processor and a memory (see FIG. 1, FIG. 7, [0014], and [0056]-[0061]), wherein the memory comprises machine-readable instructions configured to cause the at least one processor to (see [0056]-[0061]): 
receive the plurality of depths from the one or more depth sensors (see [0015], image sensor 106 that captures, for conversion into image data, a portion of the illumination light reflected from scene 104; see [0017], pulsed infrared light may be emitted from light source 102 and a corresponding reflected light pulse may be captured at image sensor 106 … analyzing structured light emitted by light source 102 and collected by image sensor 106); 
generate an image based on the plurality of depths of the plurality of zones (see [0015]-[0016], computing device 100 may include a light source 102 that provides illumination light to a scene 104 and an image sensor 106 that captures, for conversion into image data, a portion of the illumination light reflected from scene 104 … the image data may include depth information for scene 104; see [0017], pulsed infrared light may be emitted from light source 102 and a corresponding reflected light pulse may be captured at image sensor 106, providing depth information for the scene via time-of-flight and/or phase difference analysis of the light pulses. Depth information may also be generated by analyzing structured light emitted by light source 102 and collected by image sensor 106); and 
cause the electronic device to enter a power usage mode of the plurality of power usage modes (see [0012]-[0013], the adjustments to settings may reduce power consumption for an image acquisition device, such as a mobile computing device; see [0040]-[0041], adjusting a setting that changes a power consumption of an image acquisition device, in response to detecting the object … settings for collecting image data for selected portions of an image frame data may be configured to operate at reduced power levels (e.g. reduced illuminating settings and/or resolution settings) as a default state until an initial presence of the object is detected and/or recognized within a field of view of the image acquisition device. Once the initial presence of the object is detected, the settings may be adjusted so that power levels are increased to thereby obtain better data for object tracking [i.e. a power usage mode]).

However, Welsch teaches the electronic display is configured to enter the plurality of power usage modes (see [0018]-[0024], [0045], [0048]); 
apply a machine-learning model to determine that a user is focused on the electronic device based on the image (FIG. 3, step 302; see [0032] and [0068]); and 
cause the electronic display to enter the power usage mode of the plurality of power usage modes based on the machine-learning model determining that the user is focused on the electronic device (see [0012]-[0013], [0048], [0064], [0068]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Lee‘597 using Welsch’s teachings to configure the electronic display to enter the plurality of power usage modes; apply a machine-learning model to determine that a user is focused on the electronic device based on the image; and cause the electronic display to enter the power usage mode of the plurality of power usage modes based on the machine-learning model determining that the user is focused on the electronic device in order to reduce consumption of electric energy and/or computing and graphics processing (Welsch; [0005], [0012] and [0040]).

As to claim 13, the combination of Lee‘597 and Welsch further discloses wherein the machine-readable instructions are configured to cause the at least one processor to cause the (Welsch; see [0012], [0018], [0024]), wherein the second power usage mode comprises a power saving mode of the electronic display (Welsch; see [0012], [0018], [0024]). 

As to claim 14, the combination of Lee‘597 and Welsch further discloses wherein the power saving mode causes the electronic display to dim (Welsch; see [0013], [0018]). 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130141597, hereinafter Lee ‘597) in view of Welsch et al (US 20210097960) further in view of Hamlin et al (US 20210109486).

As to claim 10, the combination of Lee‘597 and Welsch fails to explicitly disclose wherein the plurality of zones of the field of view of the one or more depth sensors consists of a four by four grid. 
However, Hamlin teaches wherein the plurality of zones of the field of view of the one or more depth sensors consists of an N by N grid (FIG. 1, presence/absence detection zone 24 consisting of three by three grid of presence/absence detection scan regions 26).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee‘597 and Welsch using Hamlin’s teachings to include wherein the plurality of zones of the field of view of the one or more depth sensors consists of an N by N grid in order to determine a distance to objects within the presence/absence detection zone and provide rapid and accurate user presence and (Hamlin; [0019]-[0020]).
The combination of Lee‘597, Welsch and Hamlin fails to explicitly disclose a four by four grid.
However, at the time before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to use a four by four grid, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case using an N by N grid), it is not inventive to discover the optimum or workable ranges by routine experimentation, and using a four by four grid involves only routine skill in the art.  See MPEP 2144.05.II.A. Optimization Within Prior Art Conditions or Through Routine Experimentation. See also MPEP 2144.04.IV.A. Changes in Size/Proportion.

As to claim 11, the combination of Lee‘597 and Welsch fails to explicitly disclose wherein the plurality of zones of the field of view of the one or more depth sensors consists of an eight by eight grid.
However, Hamlin teaches wherein the plurality of zones of the field of view of the one or more depth sensors consists of an N by N grid (FIG. 1, presence/absence detection zone 24 consisting of three by three grid of presence/absence detection scan regions 26).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee‘597 and Welsch using Hamlin’s teachings to include wherein the plurality of zones of the field of view of the one or more depth sensors consists of an N by N grid in order to determine a distance to objects within the presence/absence detection zone and provide rapid and accurate user presence and (Hamlin; [0019]-[0020]).
The combination of Lee‘597, Welsch and Hamlin fails to explicitly disclose an eight by eight grid.
However, at the time before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to use an eight by eight grid, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case using an N by N grid), it is not inventive to discover the optimum or workable ranges by routine experimentation, and using an eight by eight grid involves only routine skill in the art.  See MPEP 2144.05.II.A. Optimization Within Prior Art Conditions or Through Routine Experimentation. See also MPEP 2144.04.IV.A. Changes in Size/Proportion.

As to claim 12, the combination of Lee‘597 and Welsch fails to explicitly disclose further discloses wherein the plurality of zones of the field of view of the one or more depth sensors consists of a sixteen by sixteen grid.
However, Hamlin teaches wherein the plurality of zones of the field of view of the one or more depth sensors consists of an N by N grid (FIG. 1, presence/absence detection zone 24 consisting of three by three grid of presence/absence detection scan regions 26).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee‘597 and Welsch using Hamlin’s teachings to include wherein the plurality of zones of the field of view of the one or more depth sensors consists of an N by N grid in order to determine a distance to objects within the presence/absence detection zone and provide rapid and accurate user presence and (Hamlin; [0019]-[0020]).
The combination of Lee‘597, Welsch and Hamlin fails to explicitly disclose a sixteen by sixteen grid.
However, at the time before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to use a sixteen by sixteen grid, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case using an N by N grid), it is not inventive to discover the optimum or workable ranges by routine experimentation, and using a sixteen by sixteen grid involves only routine skill in the art.  See MPEP 2144.05.II.A. Optimization Within Prior Art Conditions or Through Routine Experimentation. See also MPEP 2144.04.IV.A. Changes in Size/Proportion.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130141597, hereinafter Lee ‘597) in view of Kosugi (US 20200363857) further in view of Welsch et al (US 20210097960).

As to claim 15, Lee ‘597 discloses one or more tangible, non-transitory, machine-readable media, comprising machine-readable instructions that cause at least one processor to (see [0056]-[0061]):
receive a plurality of depth measurements from one or more depth sensors of an electronic device (see FIG. 1 and [0015]-[0017], Any suitable light source 102 and image sensor 106 may be used to collect image data from scene 104 … pulsed infrared light may be emitted from light source 102 and a corresponding reflected light pulse may be captured at image sensor 106, providing depth information for the scene via time-of-flight and/or phase difference analysis of the light pulses. Depth information may also be generated by analyzing structured light emitted by light source 102 and collected by image sensor 106. As yet another example, depth information may be collected by stereo vision approaches, where image sensor 106 includes suitable stereo cameras … image sensor 106 may include one or more video cameras, (e.g., one or more RGB, CMYK, gray scale, or IR cameras), for collecting color information from scene 104);
generate an image based on the plurality of depth measurements (see [0015]-[0016], computing device 100 may include a light source 102 that provides illumination light to a scene 104 and an image sensor 106 that captures, for conversion into image data, a portion of the illumination light reflected from scene 104 … the image data may include depth information for scene 104; see [0017], pulsed infrared light may be emitted from light source 102 and a corresponding reflected light pulse may be captured at image sensor 106, providing depth information for the scene via time-of-flight and/or phase difference analysis of the light pulses. Depth information may also be generated by analyzing structured light emitted by light source 102 and collected by image sensor 106. As yet another example, depth information may be collected by stereo vision approaches);
apply a first model to the image, wherein the first model is configured to determine that a user is present in a field of view of the one or more depth sensors (see FIG. 2, blocks 204-208 and [0032]-[0035], recognizing the object, the object being a user as shown in FIGS. 1A-1B; see FIG. 7); and
cause the electronic device to enter a power usage mode (see [0012]-[0013], the adjustments to settings may reduce power consumption for an image acquisition device, such as a mobile computing device; see [0040], adjusting a setting that changes a power consumption of an image acquisition device, in response to detecting the object. Any suitable setting may be adjusted to change the power consumption of the image acquisition device, including but not limited to hardware settings changes that affect the power consumption of a light source, an image sensor, a camera, and/or other hardware components; see [0041], settings for collecting image data for selected portions of an image frame data may be configured to operate at reduced power levels (e.g. reduced illuminating settings and/or resolution settings) as a default state until an initial presence of the object is detected and/or recognized within a field of view of the image acquisition device. Once the initial presence of the object is detected, the settings may be adjusted so that power levels are increased to thereby obtain better data for object tracking).
Lee ‘597 fails to explicitly disclose apply a first machine-learning model to the image, wherein the first machine-learning model is configured to determine that a user is present in a field of view of the one or more depth sensors; apply a second machine-learning model to the image in response to the first machine-learning model determining that the user is present in the field of view of the one or more depth sensors, wherein the second machine-learning model is configured to determine that the user is focused on the electronic device based on the image; and cause an electronic display of the electronic device to enter a power usage mode in response to the second machine-learning model determining that the user is focused on the electronic device based on the image. 
However, Kosugi teaches apply a first machine-learning model to the image, wherein the first machine-learning model is configured to determine that a user is present in a field of view of the one or more depth sensors (FIGS. 1 and 9; see [0110] and [0121]).
(Kosugi; [0013], [0025]).
The combination of Lee ‘597 and Kosugi fails to explicitly disclose apply a second machine-learning model to the image in response to the first machine-learning model determining that the user is present in the field of view of the one or more depth sensors, wherein the second machine-learning model is configured to determine that the user is focused on the electronic device based on the image; and cause an electronic display of the electronic device to enter a power usage mode in response to the second machine-learning model determining that the user is focused on the electronic device based on the image. 
However, Welsch teaches apply a second machine-learning model to the image, wherein the second machine-learning model is configured to determine that the user is focused on the electronic device based on the image (FIG. 3, step 302; see [0032] and [0068]); and 
cause an electronic display of the electronic device to enter a power usage mode in response to the second machine-learning model determining that the user is focused on the electronic device based on the image (see [0012]-[0013], [0048], [0064], [0068]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee ‘597 and Kosugi (Welsch; [0005], [0012] and [0040]).

As to claim 16, the combination of Lee ‘597, Kosugi and Welsch further discloses wherein the power usage comprises an operational mode (Lee ‘597; [0041], Once the initial presence of the object is detected, the settings may be adjusted so that power levels are increased to thereby obtain better data for object tracking [i.e. an operational mode]). 

As to claim 17, the combination of Lee ‘597, Kosugi and Welsch further discloses wherein the machine-readable instructions cause the processor to cause the electronic display to enter a standby mode in response to the second machine-learning model determining that the user is not focused on the electronic device based on the image (Welsch; see [0012], [0018], [0024]), wherein the standby mode causes the electronic display to turn off (Welsch; see [0024]).

claim 18, the combination of Lee ‘597, Kosugi and Welsch further discloses wherein the machine-readable instructions cause the processor to cause the electronic display to enter a power saving mode in response to the second machine-learning model determining that the user is not focused on the electronic device based on the image (Welsch; see [0012], [0018], [0024]), wherein the power saving mode causes the electronic display to dim (Welsch; see [0013], [0018]). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130141597, hereinafter Lee ‘597) in view of Kosugi (US 20200363857) further in view of Welsch et al (US 20210097960) and further in view of Lee et al. (US 20140043498, hereinafter Lee ‘498).

As to claim 19, the combination of Lee ‘597, Kosugi and Welsch fails to explicitly disclose wherein the machine-readable instructions cause the at least one processor to determine that one or more human interface devices of the electronic device have been inactive for a threshold duration of time. 
However, Lee ‘498 teaches wherein the machine-readable instructions cause the at least one processor to determine that one or more human interface devices of the electronic device have been inactive for a threshold duration of time (FIG. 4, blocks 405-407; see [0029], [0063]-[0064]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee ‘597, Kosugi and Welsch using the teachings of Lee ‘498 to include wherein the machine-readable instructions (Lee ‘498; [0007] and [0015]).

As to claim 20, the combination of Lee ‘597, Kosugi, Welsch and Lee ‘498 further discloses wherein the machine-readable instructions cause the at least one processor to receive the plurality of depth measurements in response to determining that the one or more human interface devices of the electronic device have been inactive for the threshold duration of time (Lee ‘498; FIG. 4, blocks 407-409 and [0064]). 

Response to Arguments
Applicant’s amendments and arguments, filed 11/01/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Lee et al. (US 20130141597) in view of Kosugi (US 20200363857).

Applicant’s amendments and arguments, filed 11/01/2021, with respect to the rejection(s) of claim(s) 9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Lee et al. (US 20130141597) in view of Welsch et al (US 20210097960).

Applicant’s amendments and arguments, filed 11/01/2021, with respect to the rejection(s) of claim(s) 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Lee et al. (US 20130141597) in view of Kosugi (US 20200363857) further in view of Welsch et al (US 20210097960).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482